AFTER REMANDMENT
BOWEN, Presiding Judge.
In accordance with the opinion and directions in Ex parte Tice, 475 So.2d 590 *593(Ala.1984), this cause is remanded for proper resentencing.
REMANDED FOR PROPER RESEN-TENCING.
TYSON, PATTERSON and McMILLAN, JJ., concur.
TAYLOR, J., recuses himself.
ON RETURN TO REMAND
BOWEN, Presiding Judge.
On remand, Tice was resentenced to ten years’ imprisonment as directed in Ex parte Tice [Ms. 83-813, December 21, 1984], 475 So.2d 590 (Ala.1984). The judgment of the circuit court is affirmed.
OPINION EXTENDED:
AFFIRMED.
TYSON, PATTERSON and McMILLAN, JJ., concur.
TAYLOR, J., recuses himself.